DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/508912 filed on September 23, 2021.


Status of Claims
2.	Claims 1, 3, 4, 7 and 8 are pending.

Response to Arguments
3.	On Pgs. 6-9 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues the amended limitations. Applicant states “In summary, the combination of Barros, Tokashiki and Hansen fails to teach or suggest that the instructions are configured to control the first terminal to display on the vegetation screen a track of movement of the first user and to display the posted information of the first user at a place along the track of movement where the posted information of the first user was input by the first user, as claimed. Furthermore, the combination of Barros, Tokashiki and Hansen fails to teach or suggest that the instructions are configured to control the first terminal to display the second user's posted information as a list of vegetation types on the vegetation distribution screen of the first terminal, the list of vegetation types not including location information of the vegetation types of the second user's posted information and not being associated with the track of movement of the first user wherein the first user is notified of the vegetation types associated with the second user's posted information but is not 

	Examiner replies that Barros does teach this concept.  Barros in combination with Tokashiki does not teach but Hansen teaches control the first terminal to display on the vegetation distribution screen a track of movement of the first user and to display the posted information of the first user so as to indicate a place along the track of movement where the posted information of the first user was input by the first user (Col. 18 Lines 29-40 Hansen discloses showing where the current location of the user when the information was posted.  As the user changes location the GPS tracks the user’s location. The user updating the user position when posting a message is seen as track movement. The posted message is seen as the posted information. The different locations of posted information is seen as track of movement where the posted information of the user was inputted);
search for a second user’s posted information, received from a second user at a second terminal, that has a location corresponding to the location of the vegetation distribution indicated by the location information received from the first terminal (Col. 18 Line 29-35 Hansen discloses a user posting a question to a social network. The question can be related to location of a map item.  Col. 24 Lines 45-47 Hansen discloses map items can be a park.  A park is seen as vegetation distribution.  The social network will post the question and allow other social network users to answer the question. The other users are seen as second terminal.  The other user’s answering 

	
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable by Barros U.S. Patent No. 8,397,177 (herein as ‘Barros’) and further in view of Tokashiki U.S. Patent Application Publication NO. 2010/0070873 (herein as ‘Tokashiki’) and Hansen et al. U.S. Patent No. 9,720,964 (herein as ‘Hansen’).

As to claim 1 Barros teaches an information processing device comprising 
a processor and a memory containing instructions that, when executed by the processor (Col. 14 Lines 33 Barros discloses a computer);
are configured to:
control a first terminal to display a vegetation distribution on a vegetation distribution screen (Fig. 7g and Col. 17 Lines 1-15 Barros discloses the different vegetations, forest layers, soil/drainage/ plant species).
Barros does not teach but Tokashiki teaches receive, from the first terminal, location information indicating a location, and posted information input by a first user (Par. 0048 and Par. 0064 Tokashiki discloses receiving from a user map information from location information);
associate the posted information with the location of the vegetation distribution indicated by the location information (Par. 0048 and Par. 0064 Tokashiki discloses associating message information with the location information receiving from a user map information such as location);
Barros in combination with Tokashiki does not teach but Hansen teaches control the first terminal to display on the vegetation distribution screen a track of movement of the first user and to display the posted information of the first user so as to indicate a place along the track of movement where the posted information of the first user was input by the first user (Col. 18 Lines 29-40 Hansen discloses showing where the current location of the user when the information was posted.  As the user changes location the GPS tracks the user’s location. The user updating the user position when posting a message is seen as track movement. The posted message is seen as the posted information. The different locations of posted information is seen as track of movement where the posted information of the user was inputted);
search for a second user’s posted information, received from a second user at a second terminal, that has a location corresponding to the location of the vegetation distribution indicated by the location information received from the first terminal (Col. 18 Line 29-35 Hansen discloses a user posting a question to a social network. The question can be related to location of a map item.  Col. 24 Lines 45-47 Hansen discloses map items can be a park.  A park is seen as vegetation distribution.  The social network will post the question and allow other social network users to answer the question. The other users are seen as second terminal.  The other user’s answering the question is seen as the location of the vegetation distribution indicated by the location information received from the first terminal).
Barros and Hansen are analogous art because they are in the same field of endeavor, search processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of vegetation of Barros to include the social networking of Hansen, to facilitate social interaction for content. The suggestion/motivation to combine is that it would be obvious to try in order to enable users to interact with one another through the network to provide relevant content (Col. 1 Lines 25-30 Hansen).
wherein the second user's posted information includes vegetation types and location information of the vegetation types (Col. 20 Lines 1-10 Barros discloses the display shows the location of plants.  Col. 20 Lines 20-22 Barros discloses the plant species. The plant species is seen as vegetation types. Col. 20 Lines 51-56 and Fig 8c Barros discloses the user retrieving the location of plant species, ecosystems and 
transmit to the first terminal the vegetation types included in the second user's posted information (Col. 17 Lines 25-30 Barros discloses the user publishing their mapset.  The mapset includes the plant species and location information);
and inhibit transmission to the first terminal of the location information associated with the second user's posted information (Col. 15 Lines 44-47 Barros discloses hiding information related to attributes.  Col. 11 Lines 35-39 Barros discloses the x,y, location information is associated with attributes.  Hiding information is seen as inhibit transmission to the first terminal);
Barros teaches and control the first terminal to display second user’s posted information as a list of vegetation types on the vegetation distribution screen of the first terminal, the list of vegetation types not including location information of the vegetation types of the second user’s posted information (Fig. 7G Col. 20 Lines 20-23 Barros discloses pants names, and plant species locations for a user to display or hide. The user is able to select different criteria that is to be displayed or hidden on the map. Col. 17 Lines 1-15 Barros discloses the user being able to create symbols that are associated with data that will be used in the map.  The data is seen as plant information.  Fig. 7G discloses a list of Editors names of vegetation but does not list the location information);
And not being associated with the track of movement of the first user, wherein the first user is notified of the vegetation distribution associated with the second user’s posted information but is not notified of the location of the vegetation distribution associated with the second user’s posted information (Par. 0048 Tokashiki discloses the user specifying which information to include or exclude for transmission to the server for display Par. 0048 Tokashiki discloses transmission information such as location information. Par. 0055 Tokashiki discloses a user displaying the included information that is provided to the user from the server.  Par. 0064 Tokashiki discloses the location information is map information that shows the location of the mobile device and its surroundings.  The user is able to decide which information to include or exclude for other users to see on their display. Therefore the user can decide to exclude map and its surrounding information from other users display. Receiving the provided map information that includes information included by a second user is seen as notifying the user of the vegetation distribution. The map information is seen as the vegetation distribution.  The user that provided the map information can decide which information to exclude for transmission, such as location information.).
Barros and Tokashiki are analogous art because they are in the same field of endeavor, map generation. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the map field display of Barros to include the sharing of information of Tokashiki, to allow information to be shared in emails and message boards. The suggestion/motivation to combine is that it would be obvious to try in order to provide a more effective information sharing among a specific group (Par. 0008 Tokashiki).

As to claim 7 Barros teaches an information processing method performed by a processor, comprising 
controlling a first terminal to display a vegetation distribution and on a vegetation distribution screen (Fig. 7g and Col. 17 Lines 1-15 Barros discloses the different vegetations, forest layers, soil/drainage/ plant species).
Barros does not teach but Tokashiki teaches receiving, from the first terminal, location information indicating a location, and posted information input by a user (Par. 0048 and Par. 0064 Tokashiki discloses receiving from a user map information from location information);
associating the posted information with the location of the vegetation distribution indicated by the location information (Par. 0048 and Par. 0064 Tokashiki discloses associating message information with the location information receiving from a user map information such as location);
Barros in combination with Tokashiki does not teach but Hansen teaches controlling the first terminal to display on the vegetation distribution screen a track of movement of the first user and to display the posted information of the first user so as to indicate a place along the track of movement where the posted information of the first user was input by the first user (Col. 18 Lines 29-40 Hansen discloses showing where the current location of the user when the information was posted.  As the user changes location the GPS tracks the user’s location. The user updating the user position when posting a message is seen as track movement. The posted message is seen as the posted information. The different locations of posted information is seen as track of movement where the posted information of the user was inputted);
searching for a second user’s posted information, received from a second user at second terminal, that has a location corresponding to the location of the vegetation distribution indicated by the location information received from the first terminal (Col. 18 Line 29-35 Hansen discloses a user posting a question to a social network. The question can be related to location of a map item.  Col. 24 Lines 45-47 Hansen discloses map items can be a park.  A park is seen as vegetation distribution.  The social network will post the question and allow other social network users to answer the question. The other users are seen as second terminal.  The other user’s answering the question is seen as the location of the vegetation distribution indicated by the location information received from the first terminal).
Barros and Hansen are analogous art because they are in the same field of endeavor, search processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the identification of vegetation of Barros to include the social networking of Hansen, to facilitate social interaction for content. The suggestion/motivation to combine is that it would be obvious to try in order to enable users to interact with one another through the network to provide relevant content (Col. 1 Lines 25-30 Hansen).
wherein the second user's posted information includes vegetation types and location information of the vegetation types (Col. 20 Lines 1-10 Barros discloses the display shows the location of plants.  Col. 20 Lines 20-22 Barros discloses the plant species. The plant species is seen as vegetation types. Col. 20 Lines 51-56 and Fig 8c Barros discloses the user retrieving the location of plant species, ecosystems and topography. The plant species is seen as the vegetation type. The metro area/cites is seen as location information); 
transmit to the first terminal the vegetation types included in the second user's posted information (Col. 17 Lines 25-30 Barros discloses the user publishing their mapset.  The mapset includes the plant species and location information);
and inhibit transmission to the first terminal of the location information associated with the second user's posted information (Col. 15 Lines 44-47 Barros discloses hiding information related to attributes.  Col. 11 Lines 35-39 Barros discloses the x,y, location information is associated with attributes.  Hiding information is seen as inhibit transmission to the first terminal);
Barros teaches and controlling the first terminal to display the second user’s posted information as a list of vegetation types on the vegetation distribution screen of the first terminal, the list of vegetation types not including location information of the vegetation types of the second user’s posted information (Fig. 7G Col. 20 Lines 20-23 Barros discloses pants names, and plant species locations for a user to display or hide. The user is able to select different criteria that is to be displayed or hidden on the map. Col. 17 Lines 1-15 Barros discloses the user being able to create symbols that are associated with data that will be used in the map.  The data is seen as plant information.  Fig. 7G discloses a list of Editors names of vegetation but does not list the location information);
wherein the first user is notified of the vegetation distribution associated with the second user’s posted information but is not notified of the location of the vegetation distribution associated with the second user’s posted information (Par. 0048 Tokashiki discloses the user specifying which information to include or exclude for transmission to the server for display Par. 0048 Tokashiki discloses transmission 
Barros and Tokashiki are analogous art because they are in the same field of endeavor, map generation. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the map field display of Barros to include the sharing of information of Tokashiki, to allow information to be shared in emails and message boards. The suggestion/motivation to combine is that it would be obvious to try in order to provide a more effective information sharing among a specific group (Par. 0008 Tokashiki).


As to claim 8 Barros teaches a non-transitory computer-readable medium containing instructions that, when executed by a processing device (Par. 0004 Barros discloses a computer.  Par. 0029 Barros discloses code used to implement program);
perform a method comprising: controlling a terminal to display a vegetation distribution on a vegetation distribution screen (Fig. 7g and Col. 17 Lines 1-15 Barros discloses the different vegetations, forest layers, soil/drainage/ plant species).
Barros does not teach but Tokashiki teaches receiving, from the first terminal, location information indicating a location, and posted information input by a first user (Par. 0048 and Par. 0064 Tokashiki discloses receiving from a user map information from location information);
associating the posted information with the location of the vegetation distribution indicated by the location information (Par. 0048 and Par. 0064 Tokashiki discloses associating message information with the location information receiving from a user map information such as location);
Barros in combination with Tokashiki does not teach but Hansen teaches controlling the first terminal to display  on the vegetation distribution screen a track of movement of the first user and to display the posted information of the first user so as to indicate a place along the track of movement where the posted information of the first user was input by the first user (Col. 18 Lines 29-40 Hansen discloses showing where the current location of the user when the information was posted.  As the user changes location the GPS tracks the user’s location. The user updating the user position when posting a message is seen as track movement. The posted message is seen as the posted information. The different locations of posted information is seen as track of movement where the posted information of the user was inputted);
 searching for a second user’s posted information, received from a second user at a second terminal, that has a location corresponding to the location of the vegetation distribution indicated by the location information received from the first terminal (Col. 18 Line 29-35 Hansen discloses a user posting a question to a social network. The question can be related to location of a map item.  Col. 24 Lines 45-47 Hansen discloses map items can be a park.  A park is seen as vegetation distribution.  The social network will post the question and allow other social network users to answer the question. The other users are seen as second terminal.  The other user’s answering the question is seen as the location of the vegetation distribution indicated by the location information received from the first terminal);
wherein the second user's posted information includes vegetation types and location information of the vegetation types (Col. 20 Lines 1-10 Barros discloses the display shows the location of plants.  Col. 20 Lines 20-22 Barros discloses the plant species. The plant species is seen as vegetation types. Col. 20 Lines 51-56 and Fig 8c Barros discloses the user retrieving the location of plant species, ecosystems and topography. The plant species is seen as the vegetation type. The metro area/cites is seen as location information); 
transmitting to the first terminal the vegetation types included in the other user's posted information (Col. 17 Lines 25-30 Barros discloses the user publishing their mapset.  The mapset includes the plant species and location information);
and inhibit transmission to the first terminal of the location information the second user's posted information (Col. 15 Lines 44-47 Barros discloses hiding information related to attributes.  Col. 11 Lines 35-39 Barros discloses the x,y, location information is associated with attributes.  Hiding information is seen as inhibit transmission to the first terminal);
and controlling the first terminal to display the second user’s posted information as a list of vegetation types on the vegetation distribution screen of the first terminal, the list of vegetation types not including location information of the vegetation types of the second user’s posted information (Fig. 7G Col. 20 Lines 20-23 Barros discloses pants names, and plant species locations for a user to display or hide. The user is able to select different criteria that is to be displayed or hidden on the map. Col. 17 Lines 1-15 Barros discloses the user being able to create symbols that are associated with data that will be used in the map.  The data is seen as plant information.  Fig. 7G discloses a list of Editors names of vegetation but does not list the location information);
And not being associated with track of movement of the first user (Col. 18 Lines 29-40 Hansen discloses showing where the current location of the user when the information was posted.  As the user changes location the GPS tracks the user’s location. The user updating the user position when posting a message is seen as track movement. The posted message is seen as the posted information. The different locations of posted information is seen as track of movement where the posted information of the user was inputted);
Tokashiki teaches wherein the user is notified of the vegetation distribution associated with the other user’s posted information but is not notified of the location of the vegetation distribution associated with the other user’s posted information (Par. 0048 Tokashiki discloses the user specifying which information to include or exclude for transmission to the server for display Par. 0048 Tokashiki discloses transmission information such as location information. Par. 0055 Tokashiki discloses a 
Barros and Tokashiki are analogous art because they are in the same field of endeavor, map generation. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the map field display of Barros to include the sharing of information of Tokashiki, to allow information to be shared in emails and message boards. The suggestion/motivation to combine is that it would be obvious to try in order to provide a more effective information sharing among a specific group (Par. 0008 Tokashiki).

7.	Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable by Barros U.S. Patent No. 8,397,177 (herein as ‘Barros’) in combination with Tokashiki U.S. Patent Application Publication NO. 2010/0070873 (herein as ‘Tokashiki’) and Hansen et al. U.S. Patent No. 9,720,964 (herein as ‘Hansen’), and further in view of NPL Translation JP 2006023947 (herein as ‘Arai’).


Barros in combination with Tokashiki and Hansen does not teach but Arai teaches wherein the instruction are further configured to control the terminal to display self-posted information in such a manner that the location of the vegetation distribution associated with the self-posted information is displayed, the self-posted information being the posted information input by the user (Par. 0024 Arai discloses the position information associated with the image is displayed on the map. Par. 0029 Arai discloses the images are associated with a map. Par. 0030 Arai discloses displaying vegetation distribution are associated with an image within a map. The position information is seen as self-posted information that is input by a user).
Barros and Arai are analogous art because they are in the same field of endeavor, map generation. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the map field display of Barros to include the network vegetation information of Arai, to allow information to be shared. The suggestion/motivation to combine is that it would be obvious to try in order to allow for research of information to be conducted outdoors (Par. 0004-0006 Arai).


As to claim 4 Arai in combination with Tokashiki and Hansen teaches each and every limitation of claim 3.
	In addition Arai teaches instructions are further configured to control the terminal to display a track of movement of the user on the vegetation distribution 
	
					Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	Fuessley et al. U.S. Patent Application Publication No. 2004/0122592 (herein as ‘Fuessley’). Fuessley discloses an apparatus and method of tracking individual plants growing and/or taken from a growing location, such as a field, growing bed, plot or greenhouse. Machine-readable data related to selected individual plants is maintained in close association with corresponding plants while growing or if the plant is taken from the growing location. Information about each plant, e.g. traits, characteristics, genetic make-up, can be added to a database that correlates the information to the machine-readable data. Thus, individual plants can be tracked and information about the plant is available by maintaining the machine-readable data with the plant. The machine-readable data can be read by a machine operatively communicated with a computer on which is stored the database. Identity and information about the plant is therefore available, without keeping specific track of a plant.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.A.M/  January 01, 2022Examiner, Art Unit 2159          
                                                                                                                                                                                                                                                                                                                                                                                         /AMRESH SINGH/Primary Examiner, Art Unit 2159